Citation Nr: 0015972	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-42 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
low back condition.  A hearing was held in March 2000 at the 
VA Central Office in Washington, D.C. before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has a low back condition that was related to 
service.

2.  The veteran's claim for service connection for a low back 
condition is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
condition is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on the veteran's enlistment 
examination in October 1972, there were no reports or 
findings of a low back condition.  On February 2, 1973 he 
complained of headache and back pain for one day.  Medication 
was prescribed and he was to return to the clinic if needed.  
He was seen later that day, on board the USS Tripoli, because 
of back ache.  Examination showed paravertebral pain at L3-
L5, and the impression was mild lumbosacral strain.  He was 
placed on light duty for one day.  On February 7, 1973 he 
complained of injuring his back "again yesterday while in 
working party".  The examination findings were "unchanged" 
and the impression was recurrent lumbosacral strain.  He was 
placed on light duty.  On his separation examination in 
November 1973 there were no reports or findings of a low back 
condition, and his spine was evaluated as clinically normal.  

A VA discharge summary showed that the veteran was 
hospitalized from June 1994 through September 1994, for 
treatment for an unrelated condition, and his diagnoses upon 
discharge included chronic low back pain.  

A VA treatment record dated in September 1994 showed that the 
veteran reported having a history of chronic low back pain, 
that had been aggravated by pain from working and using a 
back brace, and the impression was low back pain.  VA 
treatment records show that he was treated for low back pain 
on several occasions from July 1995 through December 1995.  
In July 1995 he reported having a back injury twenty years 
prior, and the impression was mild back strain.  He was seen 
again two days later and reported having chronic low back 
pain since 1973.  The medical record is partially illegible, 
but appears to show that he reported that his mild 
lumbosacral strain noted in 1973 had been getting worse.  In 
August 1995 he again reported having chronic low back pain 
since 1973, and claimed that he hurt his back in the Navy.

An x-ray of the lumbosacral spine dated in February 1996 
showed very minimal degenerative changes and possible mild 
listhesis abnormality at the lumbosacral junction, possibly 
related to ligament laxity.  An MRI of the lumbosacral spine 
showed degenerative changes of the intervertebral disc at L5-
S1, but without posterior or lateral disc herniation or 
stenosis of the spinal or nerve root canals.  

A VA discharge summary showed that in May 1996 the veteran 
underwent a posterior laminectomy and interbody fusion with 
instrumentation at L5-S1.  It was noted that he had a long 
history of low back pain, and reported having increased pain 
over the two years prior.  In a VA treatment plan dated in 
November 1996 the veteran reported having a 20 year history 
of back pain.  VA treatment records showed that from October 
1996 to February 1997 the veteran was seen on several 
occasions for treatment for his low back pain.  

In February 1997 the veteran testified at a hearing at the RO 
that he injured his back during service while performing his 
duties aboard ship.  He testified that he was told that he 
had a back strain, was given medication, and continued to 
perform his duties.  He claimed he was an airman apprentice, 
and when the helicopters came in and landed, he would tie 
them down.  He did not remember how he injured his back, and 
was just told that he had a severe sprain in his back.  He 
claimed he continued to receive medication from the military 
right up to the time of his discharge.  He testified that he 
did not fill out a list of complaints at the time of his 
discharge, and was not asked if he was on any medications.  
He claimed that his discharge examination was "in and out" 
due to the type of discharge he received.  He testified that 
after service he received no treatment for his back, and 
would just self-medicate.  He first received treatment for 
his low back 20 years after service.  He claimed that when he 
was clean, and no longer abusing substances, he then realized 
that he had a severe back problem, and was told he had 
arthritis in his back.  

On VA orthopedic examination in February 1997 the veteran 
reported having a history of low back pain and radicular 
right leg pain.  The assessment was that he had a history of 
recent spinal surgery complicated by postoperative infection.  
On VA general medical examination in February 1997 the 
diagnoses included status post incision and drainage of the 
abscess overlying the lumbosacral, without extension and 
status post L5-S1 diskectomy with lumbar decompression for 
herniated nucleus pulposus at L5-S1 with stenosis.  

A VA discharge summary showed that in April 1997 the veteran 
was hospitalized for treatment for back pain with abscess, 
and underwent surgery for removal of the abscess and the 
hardware from his back.  In a VA social work report, he 
reported that his back injury may have started in service 
while working the flight deck.  

In March 2000 the veteran testified at a hearing before the 
undersigned Member of the Board in Washington, D.C.  He 
testified that during his duty aboard the USS Tripoli his 
primary function was to do maintenance work on helicopters, 
refuel, and secure the aircraft once it landed.  He claimed 
that one day he was asked to come down to the lower level of 
the ship, where they were putting together a makeshift 
elevator.  He was part of a nine man crew and his job was to 
help pull the cage across.  He claimed that while he was 
doing this, he felt a severe pull in his back, and after the 
job was done he went to sickbay, reported his back condition, 
and was told he had a severe strain.  He claimed that it went 
on for a couple of days, he was given medication, and he 
continued to perform his duties.  He testified that he 
continued to function, even though he had back pain and he 
indicated that he did not seek treatment for his low back 
until 1992, when he was told he had arthritis.  He reported 
that he self-medicated.  He claimed that in 1992 he sought 
treatment for his low back, had no treatment in 1993, and had 
been continuously treated for his low back since 1994.  He 
testified that he showed his service medical records to a 
private physician, the chief surgeon at Hershey Medical 
Center, Dr. Gelb, who reportedly opined in 1996 that the 
veteran's severe strain in his low back in service was the 
beginning of the low back problems he presently experienced.  
He testified that he tried to maintain employment after 
service, involving hard labor, but had a bad employment 
record partially due to his low back problems.  He claimed 
that none of his places of employment had offered him a 
health examination.  

In March 2000, the veteran also testified that from the time 
of his back injury in service in February 1973, he did not 
seek medical treatment again until 1992, but claimed he was 
having problems with his back during that period of time.  He 
indicated that he did not bring his back problems to the 
attention of the doctor who examined him upon his discharge 
from service because he assumed that the doctor had his 
medical record.  He testified that in 1973, 1974, and 1975 he 
had low back pain that was so severe it would cause him to 
drink and smoke to take away the pain.  He claimed that if 
his back was causing a lot of pain he would not do anything, 
and he would not go to work, which was reportedly why his 
work was so bad.  He testified that he did not seek treatment 
after his separation from service because he was not informed 
of any type of benefits.  He indicated that Dr. Gelb had not 
put an opinion in writing and had only told the veteran his 
opinion.  The veteran was advised to obtain a written 
statement from Dr. Gelb, and the record was to be held open 
for 30 days.  

Submitted at the hearing in March 2000, along with a waiver 
of initial review by the RO, was a statement from the 
veteran's brother, in which he recalled that the veteran was 
previously active in sports, but that changed when he 
returned home from active duty in the early 70s.  The 
veteran's brother also reported that the veteran would 
constantly complain of back pains, and he remembered the 
veteran going to the hospital occasionally to seek treatment.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of a 
current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual 

that the claim is well grounded.  The VA has the duty to 
assist a claimant in developing facts pertinent to the claim, 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for a low back condition is not well 
grounded.  To sustain a well grounded claim, the veteran must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. App. 
19 (1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain 

diseases manifesting themselves within certain prescribed 
periods are related to service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumptive period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

The veteran has submitted ample medical evidence showing that 
he has been diagnosed and treated for a low back condition.  
Accordingly, the Board finds that he has submitted evidence 
showing that he has a current disability; thus, he has 
satisfied the first requirement of Caluza.  However, the 
veteran has not submitted any competent (medical) evidence 
showing a nexus between service and his current low back 
disability.  The nexus may be established by showing that the 
disability manifested in service was chronic, by a continuity 
of symptoms, or with medical opinions.  As indicated above, 
there is no competent medical evidence showing that any 
injury or finding related to the veteran's low back was 
chronic in service, and on his separation examination, no low 
back problems were noted.  The Board also notes that there is 
no medical documentation showing that arthritis of the low 
back was manifest within one year of his leaving military 
service, and therefore the nexus requirement may not be 
satisfied under the law providing for presumptive service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Although the veteran contended that his low back disability 
is related to his service, he must still provide competent 
medical evidence to show such a relationship.  While he has 
testified that his current low back disability is related to 
his period of active service, lay statements, such as the 
veteran's own assertions, are not competent evidence in this 
matter.  As a layperson, he does not have the expertise to 
establish a medical diagnosis.  Layno v. Brown, 6 Vet. App. 
465 (1994).  

Additionally, although the veteran testified that a private 
physician opined that his current low back disability was 
related to the reported back injury in service, the veteran 
has not submitted a written statement from that doctor.  He 
also testified that the physician did not put the opinion in 
writing; therefore, any attempt to obtain treatment records 
from that physician would be of no assistance in this matter.  
The Court has ruled that when the veteran has put the VA on 
notice that there is evidence which, if obtained, could 
render the claim for benefits well-grounded, then 38 U.S.C.A. 
§ 5103(a) requires that the VA notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the Board finds 
that the veteran was advised, at the March 2000 hearing, of 
what is necessary to complete his application for service 
connection and he was given ample opportunity to provide that 
evidence; thus the requirements of Robinette have been 
satisfied.

Absent competent medical evidence showing that the veteran's 
current low back disability is related to service, the claim 
is not well-grounded, and he has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted does 
not cross the threshold of mere allegation.  Caluza, supra.  
As the Board finds that the veteran's claim is not well 
grounded, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.



ORDER

Service connection for a low back condition is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

